Matter of Lopez v Smith (2018 NY Slip Op 05080)





Matter of Lopez v Smith


2018 NY Slip Op 05080


Decided on July 6, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, AND WINSLOW, JJ.


467 CAF 17-00605

[*1]IN THE MATTER OF KASSI L. LOPEZ, PETITIONER-APPELLANT,
vKOREY W. SMITH, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR PETITIONER-APPELLANT. 
HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR RESPONDENT-RESPONDENT.
HEIDI S. CONNOLLY, SKANEATELES, ATTORNEY FOR THE CHILD 

	Appeal from an order of the Family Court, Onondaga County (William Rose, R.), entered February 1, 2017 in a proceeding pursuant to Family Court Act article 6. The order dismissed the amended cross petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Chendo O. , 175 AD2d 635, 635 [4th Dept 1991]).
Entered: July 6, 2018
Mark W. Bennett
Clerk of the Court